Title: VII. Thomas Jefferson to George Washington, [7 June 1793]
From: Jefferson, Thomas
To: Washington, George



[June 7. 93.]

Th: Jefferson has the honor of returning to the President [the report of the Secretary of the Treasury on the proposition of Mr. Genet. He is of opinion that all may be omitted which precedes the words ‘two modes of reimbursing or discharging &c.’] What follows […] [the reasons which are proper] and not offensive. [The following passage should perhaps be] altered. ‘It has repeatedly come under consideration and has uniformly been declined &c.’ The present proposition varies from that repeatedly offered, in a circumstance, which is of some importance and is accordingly marked by the minister, viz. the offer to take the whole in the produce of the US.—A very short alteration will qualify this expression so as to accomodate it to the fact, without abating the force of the argument.
